Citation Nr: 0837572	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

Bilateral hearing loss was not manifested in active duty 
service or within one year of service discharge, and any 
current bilateral hearing loss is not otherwise etiologically 
related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2004.  The 
RO's February 2003 and February 2004 notice letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Milwaukee 
VA Medical Center (VAMC) have also been obtained.  The 
appellant claimed that he received additional treatment from 
his former employer.  However, he informed VA that records 
related to this treatment have been destroyed.  He has not 
identified any additional records that should be obtained 
prior to a Board decision.  As such, VA's duty to further 
assist the veteran in locating additional records has been 
satisfied.  The veteran was afforded a VA examination in 
April 2004.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from bilateral hearing as a 
result of in-service acoustic trauma.  Specifically, he 
contends that he was subjected to repeated anti-aircraft and 
machine gun fire without hearing protection.  The Board notes 
that the RO has conceded in-service acoustic trauma; the 
Board concurs.

Initially, the Board observes that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The report of an April 2004 VA audiology examination 
indicates the veteran currently suffers bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.  

Service medical records are negative for any findings of 
complaints, treatment or diagnosis of bilateral ear hearing 
loss.  A November 1945 Report of Medical Examination, 
completed prior to the veteran's separation from active 
service, found the veteran's ears to be normal.  In addition, 
his hearing was 15/15 bilaterally.  As such, the Board finds 
that the veteran did not suffer from bilateral hearing loss 
during active service.

In addition, there is no evidence that the veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
The Board acknowledges the veteran's assertion that a private 
audiogram indicated bilateral hearing loss in 1948.  However, 
as noted above, the veteran has indicated these records have 
been destroyed and, as such, may not be relied upon to grant 
service connection.  

As noted above, the veteran was provided a VA audiological 
examination in April 2004.  After examining the veteran and 
the claims folder, the VA examiner opined that it is less 
likely than not that the veteran's current bilateral hearing 
loss is related to in-service noise exposure.  The VA 
examiner noted that the veteran was seen at the VA from 1946 
to 1949, after he claims to have known about his hearing 
loss, and did not complain of hearing loss or file a claim 
for service connection at that time.  Furthermore, the VA 
examiner stated that the veteran's current hearing loss is 
more likely related to post-service occupational work at a 
foundry for over 37 years.

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability during active service or 
within one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
bilateral hearing loss and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss is the result of his active service.  In 
addition, the negative VA examiner's opinion and the 
veteran's post-service occupational acoustic trauma weigh 
against the veteran's claim.

Finally, the Board acknowledges that the veteran himself, as 
well as fellow service members, have claimed his current 
hearing loss arises from his active service.  However, the 
Board notes that as laypersons, the veteran and his friends 
have no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


